***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   ANNA IZABELA PALOSZ, COADMINISTRATOR
   (ESTATE OF BARTLOMIEJ F. PALOSZ), ET AL.
        v. TOWN OF GREENWICH ET AL.
                 (AC 40315)
                       Bright, Moll and Sullivan, Js.

                                  Syllabus

The plaintiffs, coadministrators of the estate of the decedent, sought to
   recover damages from the defendants, the town of Greenwich and its
   board of education, for the wrongful death of the decedent, who commit-
   ted suicide after being subjected to severe and continual bullying from
   his classmates while he was enrolled in the town’s public school system.
   During that time, the board was mandated by statute ([Rev. to 2011]
   § 10-222d [as amended by Public Acts 2011, No. 11-232, § 1]) to develop
   and implement a policy to address the issue of bullying in the public
   school system. In compliance with the statute, the board adopted a
   policy that, inter alia, required the board to appoint administrators and
   specialists, who were responsible for the development and implementa-
   tion of the policy, and provided detailed procedures for employees and
   specialists to follow if they had knowledge of a bullying incident or if
   a bullying incident had been reported. In their complaint, the plaintiffs
   alleged that, despite being aware that the decedent was being subjected
   to unremitting bullying, the board’s administrators, supervisory person-
   nel and other school employees failed to comply with the mandatory
   provisions of the policy in numerous ways, that, in failing to do so, they
   engaged in gross, reckless, wilful and wanton misconduct, which was
   a substantial factor in causing the decedent’s suicide, and that the board
   was liable for the decedent’s wrongful death and related damages. The
   board filed a motion to strike the complaint on the ground that it was
   entitled to sovereign immunity because it was acting as an agent of the
   state when it allegedly failed to carry out its state mandated duties
   under § 10-222d. The trial court denied the motion strike concluding,
   inter alia, that the board was not entitled to sovereign immunity because
   it was acting on behalf of the town, not the state, when it allegedly
   failed to comply with the policy. On the board’s appeal to this court,
   held that the board could not prevail on its claim that the trial court
   improperly concluded that it was not entitled to sovereign immunity
   from the plaintiffs’ wrongful death claim; the board was acting as an
   agent of the town, not the state, when its employees allegedly failed to
   comply with the terms of the policy that it had adopted in accordance
   with § 10-222d, as the state action mandated by that statute begins and
   ends with the development, implementation, submission and assessment
   of the policy, and the claim that the board was entitled to sovereign
   immunity was untenable in light of the qualified immunity specifically
   provided to a local board of education pursuant to a related statute
   (§ 10-222l) for actions taken by the board in connection with a policy
   developed and implemented pursuant to § 10-222d, as that qualified
   statutory immunity is irreconcilable with the complete protection from
   suit afforded by sovereign immunity, and there would have been no
   need for the legislature to create limited statutory immunity for local
   boards of education of those boards already were protected by sover-
   eign immunity.
           Argued May 25—officially released August 14, 2018

                            Procedural History

  Action to recover damages for the wrongful death of
the plaintiffs’ decedent as a result of, inter alia, the
defendants’ alleged gross misconduct, brought to the
Superior Court in the judicial district of Stamford-Nor-
walk, where the court, Jacobs, J., denied the defendants’
motion to strike, and the defendant Board of Education
of the Town of Greenwich appealed to this court.
Affirmed.
   Brett R. Leland, pro hac vice, with whom were Harold
J. Friedman, pro hac vice, and Fernando F. De Arango,
for the appellant (defendant Board of Education of the
Town of Greenwich).
  David S. Golub, with whom were Jennifer Goldstein
and, on the brief, Jonathan M. Levine, for the appel-
lees (plaintiffs).
                          Opinion

   BRIGHT, J. In this wrongful death action, the defen-
dant, Board of Education of the Town of Greenwich,1
appeals from the judgment of the trial court denying
its motion to strike2 the first count of the operative
complaint filed by the plaintiffs, Anna Izabela Palosz
and Franciszek Palosz, coadministrators of the estate
of Bartlomiej F. Palosz (decedent), which stems from
the decedent’s tragic suicide. On appeal, the defendant
claims that the court improperly concluded, as a matter
of law, that it is not entitled to sovereign immunity
from the plaintiffs’ wrongful death claim, in which the
plaintiffs allege, in part, that the defendant’s employees
failed to comply with the antibullying policy that the
defendant developed and implemented pursuant to
General Statutes (Rev. to 2011) § 10-222d, as amended
by Public Acts 2011, No. 11-232, § 1.3 We affirm the
judgment of the trial court.
   In count one of the operative amended complaint4
(complaint), the plaintiffs allege the following relevant
facts. The defendant serves as the agent of the town
of Greenwich to maintain control of all of the public
schools in Greenwich, which include Western Middle
School and Greenwich High School. On August 27, 2013,
after being subjected to unremitting bullying for several
years in the Greenwich public school system, the dece-
dent died by suicide on the first day of his sophomore
year at Greenwich High School. At the time of his death,
the decedent was fifteen years old and had been a
student enrolled in the Greenwich public school system
for seven years.
   Throughout those years, the defendant was mandated
by § 10-222d to develop and implement a safe school
climate plan to address the existence of bullying in the
Greenwich public school system. In compliance with
this statutory mandate, the defendant adopted the
‘‘Whole Student Development Policy’’ (policy) in April,
2009, which later was strengthened in July, 2012. The
policy requires that the defendant appoint administra-
tors and specialists who are responsible for the develop-
ment and implementation of the policy. The policy
further mandates an employee who has knowledge of
a bullying incident to notify, by an oral report, the spe-
cialist or another school administrator within one
school day and to file a written report not later than
two school days after such verbal notification. Upon
receipt of a report, the policy requires the specialist to
investigate, or to supervise the investigation of, the
bullying incident. If the acts of bullying are verified, the
policy requires the specialist or designee to develop a
student safety plan to protect against further bullying,
to notify the parents of the students involved not later
than forty-eight hours following the completion of the
investigation, and to invite the parents to a meeting to
discuss the measures being taken to intervene. If there
are repeated instances of bullying against a single indi-
vidual, the policy requires the development of a specific
written intervention plan. Moreover, the policy man-
dates that any students who engage in bullying behavior
be subject to school discipline. In addition to the written
policy provisions, the defendant has oral policies and
procedures that require school employees to intervene
to protect students from being bullied repeatedly.
   During the time in which the policy was effective,
the decedent was subjected to severe and continual
verbal and physical bullying by his fellow classmates.
Greenwich school employees, including supervisory
employees, were ‘‘long aware’’ that the decedent was
being subjected to such bullying. Despite being aware
of said bullying, the defendant’s administrators, and
supervisory personnel, and other school employees5 did
not comply with the mandatory provisions of the policy
in that they failed to: report the repeated instances of
bullying to the specialist or other school administrator
orally and/or in writing within the required timeframes;
investigate the repeated incidents of bullying; notify the
parents of the findings of any such investigation; meet
with the parents to communicate appropriate remedial
measures being taken by the school to ensure the dece-
dent’s safety and to prevent further acts of bullying;
develop a student safety support plan in response to
all verified acts of bullying with safety measures to
protect against further acts of bullying; develop a spe-
cific written intervention plan to address the repeated
instances of bullying; direct appropriate discipline to
the student or students who bullied the decedent; and
properly oversee and implement the provisions of the
policies and procedures.
  The plaintiffs further allege that the defendant and its
administrators, supervisory personnel, and other school
employees, in failing to comply with the policy require-
ments, engaged in ‘‘gross, reckless, wilful or wanton
misconduct,’’ which was a substantial factor in causing
the decedent’s death by suicide. On the basis of the
foregoing, the plaintiffs allege that the defendant is lia-
ble, pursuant to General Statutes § 52-557n,6 for the
wrongful death of the decedent and for the related
damages caused by the defendant and its administra-
tors, supervisory personnel, and other school
employees.
   On July 6, 2016, the defendant filed a motion to strike
the complaint.7 The defendant argued, in relevant part,
that it is entitled to sovereign immunity because it was
acting as an agent of the state when it allegedly ‘‘failed
to carry out its state mandated duties under the antibul-
lying statute . . . § 10-222d et seq.’’ Following a hear-
ing, the court issued a memorandum of decision, dated
March 21, 2017, denying the defendant’s motion to
strike. The court held that the defendant is not entitled
to sovereign immunity because it was acting on behalf
of the municipality, as opposed to the state, when it
failed to comply with the policy. The court also held
that there is no sovereign immunity protection for the
defendant and its employees when their actions or omis-
sions constitute gross, reckless, wilful, or wanton mis-
conduct because the qualified immunity provided to
them by General Statutes § 10-222l8 specifically limits
sovereign immunity in that regard. This appeal
followed.
    We begin by setting forth the standard of review
and legal principles that govern our resolution of this
appeal. Notwithstanding the fact that the issue of sover-
eign immunity was presented to the court by way of a
motion to strike, as opposed to a motion to dismiss,9
‘‘[s]overeign immunity relates to a court’s subject mat-
ter jurisdiction over a case, and therefore presents a
question of law over which we exercise de novo review.
. . . In so doing, we must decide whether [the court’s]
conclusions are legally and logically correct and find
support in the facts that appear in the record.’’ (Internal
quotation marks omitted.) Columbia Air Services, Inc.
v. Dept. of Transportation, 293 Conn. 342, 349, 977 A.2d
636 (2009).
   In Connecticut, ‘‘[w]e have long recognized the com-
mon-law principle that the state cannot be sued without
its consent. . . . The doctrine of sovereign immunity
protects the state, not only from ultimate liability for
alleged wrongs, but also from being required to litigate
whether it is so liable.’’ (Internal quotation marks omit-
ted.) Henderson v. State, 151 Conn. App. 246, 256, 95
A.3d 1 (2014). ‘‘The protection afforded by this doctrine
has been extended to agents of the state acting in its
behalf. . . . Town boards of education, although they
are agents of the state responsible for education in the
towns, are also agents of the towns and subject to
the laws governing municipalities.’’ (Citations omitted.)
Cahill v. Board of Education, 187 Conn. 94, 101, 444
A.2d 907 (1982). ‘‘[O]ur jurisprudence has created a
dichotomy in which local boards of education are
agents of the state for some purposes and agents of the
municipality for others. . . . To determine whether the
doctrine of sovereign immunity applies to a local school
board, we look to whether the action would operate to
control or interfere with the activities of the state
. . . .’’ (Citation omitted; internal quotation marks
omitted.) Purzycki v. Fairfield, 244 Conn. 101, 112, 708
A.2d 937 (1998), overruled on other grounds by Haynes
v. Middletown, 314 Conn. 303, 323, 101 A.3d 249 (2014);
see also Cahill v. Board of Education, supra, 101–102
(local school board not entitled to sovereign immunity
from claim of breach of employment contract because
such action would not operate to control state’s activi-
ties or subject it to liability).
  Consistent with the foregoing, our Supreme Court
specifically has held that ‘‘[a] local board of education
acts as an agent of the state when it performs those
duties delegated to it by the state. . . . A board of
education acts as an agent of its respective municipal-
ity when it performs those functions originally
entrusted by the state to the municipality that the
municipality has subsequently delegated to the board of
education . . . .’’ (Citations omitted; emphasis added;
internal quotation marks omitted.) Board of Education
v. New Haven, 237 Conn. 169, 181, 676 A.2d 375 (1996).
For example, a local board of education acts as an agent
of the state when it furnishes an education for the public
pursuant to General Statutes § 10-220. See Cheshire v.
McKenney, 182 Conn. 253, 257–58, 438 A.2d 88 (1980).
Conversely, a local board of education acts as an agent
of the municipality when it maintains control over the
public schools within the municipality’s limits pursuant
to General Statutes § 10-240. Id., 258; see Purzycki v.
Fairfield, supra, 244 Conn. 103–105, 112 (local board
of education not entitled to sovereign immunity from
claim that child tripped in hallway notwithstanding exis-
tence of related ‘‘policies, rules and regulations promul-
gated by school officials’’ because ‘‘duty to supervise
students is performed for the benefit of the munici-
pality’’).
   On appeal, the defendant maintains that § 10-222d
deputizes local boards of education as agents of the
state to carry out and effect the state’s public policy,
imposes specific duties upon the local boards of educa-
tion, and subjects them to ongoing state oversight and
control. Thus, the defendant argues that it was acting
as an agent of the state when it failed to comply with
the policy adopted pursuant to § 10-222d.10 The defen-
dant also contends that the qualified statutory immunity
specifically provided by § 10-222l does not waive sover-
eign immunity.11 We are not persuaded.
   Section 10-222d (b) provides in relevant part: ‘‘Each
local and regional board of education shall develop and
implement a safe school climate plan to address the
existence of bullying in its schools. . . .’’ Subsection
(b) mandates that each plan ‘‘shall’’ contain certain
particularized requirements, each of which is desig-
nated in subdivisions (1) through (17). These require-
ments, generally, enable the reporting of instances of
bullying, mandate school officials to forward and inves-
tigate these reports to a specialist, who would then
notify the parents of the students, and direct the adop-
tion of a comprehensive prevention and intervention
strategy. Section 10-222d (c) provides in relevant part:
‘‘[E]ach local and regional board of education shall
approve the safe school climate plan developed pursu-
ant to this section and submit such plan to the Depart-
ment of Education . . . .’’ Section 10-222d (d) compels
each board of education to require each school in the
district to complete and submit an assessment of its
policy to the Department of Education pursuant to Gen-
eral Statutes § 10-222h.
   The plaintiffs do not dispute that a local board of
education acts as an agent of the state when it develops
and implements a policy, submits the policy to the
Department of Education, or mandates that each school
submit an assessment to the Department of Education,
pursuant to the requirements of § 10-222d. The plaintiffs
do not claim that the defendant failed to comply with
any of these requirements. In fact, the plaintiffs specifi-
cally allege that the defendant complied with the devel-
opment and implementation mandates of § 10-222d.12
Instead, the gravamen of the plaintiffs’ complaint is
their allegation that the wrongful death of the decedent
was caused by the defendant because its employees
failed to comply with the terms of the policy that it had
developed and implemented pursuant to § 10-222d. The
narrow issue presented, therefore, is whether the defen-
dant was acting as an agent of the state when its employ-
ees allegedly failed to comply with the terms of the
policy that the defendant adopted in accordance with
§ 10-222d. We conclude that it was not.
   The state action mandated by § 10-222d begins and
ends with the development, implementation, submis-
sion, and assessment of the policy. Holding the defen-
dant liable for its employees’ alleged tortious conduct
in failing to execute properly the terms of the policy it
developed and implemented, however, does not operate
to control or interfere with the activities of the state.
Rather, the defendant acts as an agent of the municipal-
ity when it enforces and complies with the policy pursu-
ant to its general powers of control over public schools,
which is explicitly delegated to a local board of educa-
tion through the municipality pursuant to § 10-240. Sec-
tion 10-240 provides: ‘‘Each town shall through its board
of education maintain the control of all the public
schools within its limits and for this purpose shall be
a school district and shall have all the powers and duties
of school districts, except so far as such powers and
duties are inconsistent with the provisions of this chap-
ter.’’ It is pursuant to this broad mandate of control,
and not through § 10-222d, that a board of education
polices the behavior of its students and, accordingly,
enforces and complies with the policy. When the delega-
tions of §§ 10-222d and 10-240 are read together, it
becomes apparent that the mandate of § 10-222d does
not go so far as to encroach upon the general powers
of control delegated to the towns by § 10-240. Therefore,
we conclude that the defendant was acting as an agent
of the municipality, and not the state, when its employ-
ees allegedly failed to comply with the policy it had
adopted.
   Additionally, the defendant’s position that it is enti-
tled to sovereign immunity is undercut by the qualified
statutory immunity specifically provided by § 10-222l
to a local board of education for actions taken in con-
nection with a policy developed and implemented pur-
suant to § 10-222d. In particular, § 10-222l (c) provides
in relevant part: ‘‘No claim for damages shall be made
against a local or regional board of education that imple-
ments the safe school climate plan, described in Section
10-222d, and reports, investigates and responds to bul-
lying . . . if such local or regional board of education
was acting in good faith in the discharge of its duties.
The immunity provided in this subsection does not
apply to acts or omissions constituting gross, reckless,
wilful or wanton misconduct.’’ Section 10-222l was
adopted in 2011, nine years after § 10-222d was first
enacted.
   The qualified statutory immunity provided by § 10-
222l is irreconcilable with the complete protection from
suit afforded by the doctrine of sovereign immunity and
contradictory to the presumption of legislative unifor-
mity. As outlined previously in this opinion, ‘‘[t]he doc-
trine of sovereign immunity protects the state, not only
from ultimate liability for alleged wrongs, but also from
being required to litigate whether it is so liable.’’ (Inter-
nal quotation marks omitted.) Henderson v. State,
supra, 151 Conn. App. 256. Moreover, ‘‘[i]t is axiomatic
that the legislature is presumed to be aware of the
common law when it enacts statutes. . . . [T]he legis-
lature is always presumed to have created a harmonious
and consistent body of law . . . [and] to be aware of
prior judicial decisions involving common-law rules
. . . .’’ (Citation omitted; internal quotation marks
omitted.) Pacific Ins. Co., Ltd. v. Champion Steel, LLC,
323 Conn. 254, 265, 146 A.3d 975 (2016). ‘‘Furthermore,
[w]e presume that laws are enacted in view of existing
statutes . . . .’’ (Internal quotation marks omitted.)
Southington v. Commercial Union Ins. Co., 254 Conn.
348, 357, 757 A.2d 549 (2000). Accordingly, we presume
that the legislature enacted § 10-222l with the knowl-
edge of the long-standing doctrine of sovereign immu-
nity and of § 10-222d.
   On the basis of the foregoing, we conclude that there
would have been no need for the legislature to create
a limited statutory immunity for local boards of educa-
tion if those boards already were protected by sovereign
immunity. This is particularly true given that § 10-222l
was adopted in 2011, nine years after § 10-222d was first
enacted, and after a number of conflicting decisions
had been rendered in the Superior Court.13 Had the
legislature agreed with those cases that held that sover-
eign immunity barred claims like the one presented in
this case, § 10-222l would have been unnecessary. It
makes more sense that the legislature concluded
instead that § 10-222l was necessary because local
boards of education are not protected by sovereign
immunity when their employees fail to comply with an
antibullying policy.
  Put another way, if, as the defendant contends, a
board of education has sovereign immunity from suit
predicated on its noncompliance with the policy man-
dated to be adopted by § 10-222d, then the provision
of qualified statutory immunity, by virtue of § 10-222l,
for the same noncompliance, would be superfluous.
Likewise, it would be illogical to conclude that a board
of education is entitled to sovereign immunity from the
claims posited in the present case when § 10-222l makes
it clear that a board of education may be subject to
tortious liability in certain prescribed circumstances.
Consequently, the defendant’s claim that it is entitled to
sovereign immunity is untenable in light of the qualified
statutory immunity provided by § 10-222l.14
  In sum, we conclude that the defendant is not entitled
to sovereign immunity from the plaintiffs’ wrongful
death claim, in which the plaintiffs allege, in part, that
the defendant’s employees failed to comply with the
antibullying policy. Accordingly, the court properly
denied the defendant’s motion to strike the plaintiffs’
complaint.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The town of Greenwich is also a defendant in this action, but it is not
a party to this appeal. Accordingly, we refer to the Board of Education of
the Town of Greenwich as the defendant.
   2
     Although the denial of a motion to strike is interlocutory and, thus,
generally not a final judgment for purposes of appeal; White v. White, 42
Conn. App. 747, 749, 680 A.2d 1368 (1996); the denial of a motion filed on
the basis of a colorable claim of sovereign immunity is an immediately
appealable final judgment. Shay v. Rossi, 253 Conn. 134, 167, 749 A.2d 1147
(2000), overruled in part on other grounds by Miller v. Egan, 265 Conn.
301, 828 A.2d 549 (2003). On June 23, 2017, the plaintiffs filed a motion to
dismiss this appeal on the ground that there is no ‘‘colorable basis’’ for the
defendant’s sovereign immunity claim, which was denied by this court on
September 7, 2017.
   3
     General Statutes (Rev. to 2011) § 10-222d (b), as amended by Public Acts
2011, No. 11-232, § 1, provided in relevant part: ‘‘Each local and regional
board of education shall develop and implement a safe school climate plan
to address the existence of bullying in its schools. . . .’’ The alleged tortious
conduct of the defendant’s employees began prior to 2011, and continued
after 2011, and the plaintiffs’ claims do not involve the specific requirements
of that statute. Accordingly, all references to § 10-222d in this opinion are
to the 2011 revision, as amended by No. 11-232 of the 2011 Public Acts.
   4
     The plaintiffs filed their original complaint on August 17, 2015. On May
6, 2016, the plaintiffs filed an amended complaint in two counts, both of
which sound in wrongful death. Count one is addressed to the defendant;
count two is addressed to the town of Greenwich. On May 25, 2016, the
plaintiffs filed an amendment to the amended complaint, which revised two
paragraphs in each count. Accordingly, the operative complaint is the May
6, 2016 amended complaint, as partially revised by the May 25, 2016
amendment.
   5
     Although they do not utilize the talismanic phrasing, the plaintiffs’ allega-
tions are framed in vicarious liability against the defendant for the actions
of its employees.
   6
     General Statutes § 52-557n (a) (1) provides in relevant part: ‘‘Except as
otherwise provided by law, a political subdivision of the state shall be liable
for damages to person or property caused by: (A) The negligent acts or
omissions of such political subdivision or any employee, officer or agent
thereof acting within the scope of his employment or official duties . . . .’’
   7
     The defendant and the town of Greenwich filed a joint motion to strike
on four grounds. In the first ground, which is at issue in the present appeal,
the defendant argued that it is entitled to sovereign immunity. The second,
third, and fourth grounds, which contested the legal sufficiency of the com-
plaint based upon §§ 52-557 and 10-222d, are not at issue on appeal.
   8
     Even though it is ultimately immaterial, the court relied upon § 10-222l
(a), instead of § 10-222l (c). The import of both subsections is congruent,
however; subsection (a) applies to claims made against school employees,
and subsection (c) applies to claims made against a board of education. In
light of the fact that this action is brought against a board of education, we
rely on § 10-222l (c), which provides in relevant part: ‘‘No claim for damages
shall be made against a local or regional board of education that implements
the safe school climate plan, described in Section 10-222d, and reports,
investigates and responds to bullying . . . if such local or regional board
of education was acting in good faith in the discharge of its duties. The
immunity provided in this subsection does not apply to acts or omissions
constituting gross, reckless, wilful or wanton misconduct.’’
   9
     See Bruno v. Travelers Cos., 172 Conn. App. 717, 723 n.6, 161 A.3d
630 (2017) (explaining distinction between motion to strike and motion to
dismiss); see also Lane v. Cashman, 179 Conn. App. 394, 423, 180 A.3d 13
(2018) (when issue raised by motion to strike concerns trial court’s subject
matter jurisdiction, we view and review court’s ruling on motion as one
made in connection with motion to dismiss).
   10
      The decisions of the Superior Court are split as to whether a local board
of education is entitled to sovereign immunity when it acts, or fails to act,
in connection with the prevention of bullying in public schools. The defen-
dant relies upon the following cases to support its position that it is entitled
to sovereign immunity: Wells v. Stoval, Superior Court, judicial district of
New Haven, Docket No. CV-XX-XXXXXXX-S (June 25, 2013) (sovereign immu-
nity protects local board of education for its failure to notify parents of
bullied student, pursuant to § 10-222d, because that statute imposes state
mandated activities); Roach v. First Student Transportation, LLC, Superior
Court, judicial district of New Haven, Docket No. CV-XX-XXXXXXX-S (August
18, 2010) (50 Conn. L. Rptr. 517) (in determining whether § 10-222d imposes
duty of care upon school bus operator, court held that local board of educa-
tion acts as agent of state when creating antibullying policy pursuant to
§ 10-222d and that ‘‘legislative intent was . . . not to impose punishment
on the board, or its agents, for the violation of that policy’’); Antalik v.
Board of Education, Superior Court, judicial district of Litchfield, Docket
No. CV-XX-XXXXXXX-S (August 13, 2008) (46 Conn. L. Rptr. 179) (sovereign
immunity protects local board of education because it was acting pursuant
to state mandated activity when it failed to implement and follow antibullying
policy adopted pursuant to § 10-222d); Santoro v. Hamden, Superior Court,
judicial district of New Haven, Docket No. CV-XX-XXXXXXX-S (August 18,
2006) (sovereign immunity protects local board of education because it
acted as an agent of state when it failed to provide ‘‘equal educational
opportunities’’ through its failure to prevent bullying in public schools,
and § 10-222d does not waive sovereign immunity or create private cause
of action).
   Conversely, the plaintiffs rely upon the following cases to bolster their
argument that the defendant is not entitled to sovereign immunity: Lopez
v. Bridgeport, Superior Court, judicial district of Fairfield, Docket No. CV-
XX-XXXXXXX-S (June 27, 2016) (62 Conn. L. Rptr. 593) (sovereign immunity
does not protect local board of education because it acts on behalf of
municipality when it provides a ‘‘safe school setting’’ pursuant to § 10-220);
Rajeh v. Board of Education, Superior Court, judicial district of New Haven,
Docket No. CV-XX-XXXXXXX-S (June 7, 2016) (62 Conn. L. Rptr. 512) (sovereign
immunity does not protect local board of education because it acts as
agent of the municipality, not the state, when it fails to prevent bullying);
Hernandez v. Board of Education, Superior Court, judicial district of Anso-
nia-Milford, Docket No. CV-XX-XXXXXXX-S (June 7, 2013) (56 Conn. L. Rptr.
311) (sovereign immunity does not protect local board of education for its
failure to comply with antibullying policy because § 10-222d does not control
or interfere with state and ‘‘[m]aintaining a safe school is done for the
benefit of the municipality, not the state’’); Straiton v. Board of Education,
Superior Court, judicial district of Danbury, Docket No. CV-XX-XXXXXXX-S
(March 13, 2012) (sovereign immunity does not protect local board of educa-
tion for its failure to prevent bullying because it acts as agent of municipality
when it supervises and maintains control of premises for protection of
students); Esposito v. Bethany, Superior Court, judicial district of New
Haven, Docket No. CV-XX-XXXXXXX-S (February 14, 2007) (43 Conn. L. Rptr.
7) (sovereign immunity does not protect local board of education for its
failure to prevent bullying because duty to supervise students is performed
for benefit of municipality).
   11
      The defendant contends that the qualified statutory immunity provided
by § 10-222l does not waive sovereign immunity. The defendant’s argument
misconstrues the plaintiffs’ reliance on § 10-222l. The plaintiffs do not claim
that § 10-222l waives sovereign immunity; instead, they argue that the exis-
tence of the limited statutory immunity in § 10-222l confirms that there is
no sovereign immunity for the failure to execute properly or to comply with
a plan developed and implemented pursuant to § 10-222d. For the reasons
discussed later in this opinion, we agree with the plaintiffs.
   12
      To the extent that the defendant endeavors to characterize the plaintiffs’
allegations as claiming that it directly violated the provisions of § 10-222d,
we disagree. Construing the plaintiff’s complaint broadly and realistically,
as we must; see Byrne v. Avery Center for Obstetrics & Gynecology, P.C.,
314 Conn. 433, 462, 102 A.3d 32 (2014); their complaint clearly alleges a
violation of the policy, not the statute.
   13
      With one exception, all of the Superior Court decisions relied on by the
defendant were decided prior to the enactment of § 10-222l; see footnote
10 of this opinion; the only decision cited by the defendant that was decided
after 2011; Wells v. Stoval, supra, Superior Court, Docket No. CV-XX-XXXXXXX-
S; makes no mention of § 10-222l.
   14
      The defendant attempts to reconcile the language of § 10-222l with its
claim of sovereign immunity by arguing that § 10-222l is intended to limit
what claims a plaintiff can pursue if the Claims Commissioner waives sover-
eign immunity. Of course, that is not what the statute says. In fact, the
statute makes no reference to the Claims Commissioner at all. We will not
torture the plain wording of a statute to impart a meaning not expressed
by its unambiguous language. See State v. Smith, 148 Conn. App. 684,
700–701, 86 A.3d 498 (2014), aff’d, 317 Conn. 338, 118 A.3d 49 (2015).